DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 11-14, in the reply filed on 2/1/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 and 12/19/2019 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 2 recites the broad recitation “wherein polymer A comprises polycarbonate,” and the claim also recites “preferably polymer A comprises a polycarbonate copolymer” which is the narrower statement of the range/limitation. 
Additionally, claim 3 recites the broad recitation “polymer B comprises at least one of a copolyester, acrylate, and sulfone-based polymer,” and the claim recites the narrower recitation “preferably wherein the polymer B comprises the copolyester” and the claim requires the even more narrow recitation of “more preferably wherein polymer B comprises spiroglycol modified polyethylene terephthalate, poly-cyclohexylenedimethylene terephthalate glycol, poly(1,4-cyclohexylenedimethylene 1,4-2Application No. 16/624,39917PLAS0067-US-PCT (SSO30001US3)cyclohexanedicarboxylate), polyethyelene naphthalate, or a combination comprising at least one of the foregoing.” 
Additionally, claim 5 recites the broad recitation of “wherein an absolute difference between a refractive index of polymer A and a refractive index of polymer B is less than or equal to 0.15,” and further requires the more preferable ranges of less than or equal to 0.10 and 0.05. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Therefore, the claims are rejected for failing to particularly describe what is considered to be applicant’s invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 4,540,623).
Regarding claim 1, Im teaches multi-layer coextruded articles which may be transparent (“a transparent multilayer film”) (Col. 1, Lines 10-12; Col. 2, Lines 21-22). The articles may comprise alternating layers of polycarbonate and a wide variety of other polymeric materials (“a polymer A layer comprising polymer A; and a polymer B layer B comprising polymer B adjacent to the polymer A layer”) (Col. 2, Lines 64-68). The thickness of the articles may range from 0.25 mm to 2.5 cm (“total thickness greater than 70 micrometers”) (Col. 3, Lines 49-50). The total number of alternating layers may range from 40 to 1500, which overlaps with the claimed range of greater than 250 (Col. 5, Lines 33-35). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
TM 950 nanometer spectrophotometer equipped with a 15 centimeter integrating sphere, measured over a range of 250 nm to 1000 nm in steps of 1 nm.
However, these properties appear to be dependent on the materials used for forming the layers A and B. In particular, layer A appears to be a polycarbonate polymer and polymer B may be selected from a list of polymers which includes polymethylmethacrylate (Applicant’s Specification, Pg. 5, Paragraph [0028]; Pg. 6, Paragraph [0033]). Additionally the difference in refractive indices of the polymers is preferably less than 0.05. Im teaches the alternating polymer layers as discussed above, including a polycarbonate polymer and a wide variety of other polymers, including polymethylmethacrylate (Col. 2, Line 64-Col. 3, Line 26). Furthermore, the difference in the refractive indices is preferably less than 0.01 in order to allow for high transparency above 85% (Col. 4, Line 3-25). As such, one of ordinary skill in the art would appreciate that the use of overlapping materials would additionally produce overlapping properties for the claimed multilayer films and the articles taught by Im. Therefore, one of ordinary skill in the art would appreciate that the alternating of polycarbonate and polymethylmethacrylate with a difference in the refractive indices of less than 0.01 would result in overlapping properties with applicant’s claimed invention, including the properties of the differential solubility parameter of polymer A to polymer B or from polymer B to polymer A being equal to or less than 2.2 MPa(1/2) , which appears to be resultant on the selection of TM 950 nanometer spectrophotometer equipped with a 15 centimeter integrating sphere, measured over a range of 250 nm to 1000 nm in steps of 1 nm.
Regarding claim 2, Im teaches the articles as discussed above with respect to claim 1. As discussed above, one of the layers comprises polycarbonate and may further be a polycarbonate copolymer (Col. 2, Lines 46-51).
Regarding claim 3, Im teaches the articles as discussed above with respect to claim 1. As discussed above, Im teaches the other polymer layer may be formed from a variety of polymers including polymethylmethacrylate (Col. 2, Line 64-Col. 3, Line 26).
Regarding claim 4, Im teaches the articles as discussed above with respect to claim 1. As discussed above, the layers are alternating.
Regarding claim 5, Im teaches the articles as discussed above with respect to claim 1. As discussed above, the difference in the refractive indices is preferably less than 0.01 in order to allow for high transparency above 85% (Col. 4, Line 3-25).
Regarding claims 6-7, Im teaches the articles as discussed above with respect to claim 1. Im further teaches the refractive index of polycarbonate is 1.586 (Col. 4, Lines 50-53). Furthermore, as discussed above, the difference in the refractive indices is preferably less than 0.01 in order to allow for high transparency above 85% (Col. 4, Line 3-25). This would result in the refractive index of the other polymer layer being 1.576 to 1.596. 
Regarding claim 8, Im teaches the articles as discussed above with respect to claim 1. As discussed above, the thickness of the articles may range from 0.25 mm to 2.5 cm.
claim 9, Im teaches the articles as discussed above with respect to claim 1. Im further teaches the formation of each of the layers may in the range of 0.05 (50 nm) to 1000 microns resulting in combination of two of the alternating layers having a minimum thickness of 0.1 microns (100 nm) (Col. 6, Lines 22-27). 
Regarding claim 11, Im teaches the articles as discussed above with respect to claim 1. Im further teaches the volume fractions of the alternating layers as being 40% to 80% of the carbonate polymer and 20% to 60% of the other polymer layer (Col. 5, Lines 45-60). 
Regarding claims 12-14, Im teaches the articles as discussed above with respect to claim 1. 
Im is silent with respect to when light at a wavelength of 360 to 750 nm is directed towards the articles, the direct transmission of light is 80% or greater (claim 12), the total transmission of light is 65% or greater (claim 13), and the total reflectance is less than or equal to 30% (claim 14). 
However, these properties appear to be dependent on the materials used for forming the layers A and B. In particular, layer A appears to be a polycarbonate polymer and polymer B may be selected from a list of polymers which includes polymethylmethacrylate (Applicant’s Specification, Pg. 5, Paragraph [0028]; Pg. 6, Paragraph [0033]). Additionally the difference in refractive indices of the polymers is preferably less than 0.05. Im teaches the alternating polymer layers as discussed above, including a polycarbonate polymer and a wide variety of other polymers, including polymethylmethacrylate (Col. 2, Line 64-Col. 3, Line 26). Furthermore, the difference in the refractive indices is preferably less than 0.01 in order to allow for high transparency above 85% (Col. 4, Line 3-25). As such, one of ordinary skill in the art would appreciate that the use of overlapping materials would additionally produce overlapping properties for the claimed multilayer films and the articles taught by Im. Therefore, one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783